Title: To George Washington from William Heath, 29 September 1782
From: Heath, William,Knox, Henry
To: Washington, George


                  
                     Sir
                     Verplanks point 29th Septemr 1782
                  
                  In pursuance of your Excellencys Commission and Instructions to us, we proceeded to Tappan on the 25th instant; where we were met by Lieut. General Campbell and the Honorable Mr Elliot, Commissioners on the part of General Sir Guy Carleton.  The next Morning we interchanged Copies of our respective powers, and adjourned to the followg Day.  On perusal of the powers vested in the Commissioners of General Carleton, it was very evident to your Excellencys Commissioners, that they were totally inadequate to effect the purposes of our Mission.  We therefore wrote them a paper, of which No. 1 is a Copy, and sent it about noon on the 27th, when the British Commissioners begged that the Delivery of it might be postponed until their remarks on the powers of your Excellencys Commissioners should be ready; when they proposed that the papers should be mutually interchanged.  This was assented to, and we received theirs, with sundry enclosures, as contained in No. 2.  In reply to this paper, we presented them with our Claim & Requisition, as stated in No. 3, which they returned the same day, inclosed in a Letter of which No. 4 is a Copy.  The British Commissioners having returned the Copy of the powers vested in your Excellencys Commissioners, we tho’t it would be proper to return theirs also—which was accordingly done, after takg Copies of them, contained in No. 5 & 6.
                  All prospects of proceeding upon Business being thus precluded, the respective Commissioners seperated Yesterday.  We have the Honor to be With the highest respect—Your Excellency’s Most Obedient humle Servts
                  
                     W. Heath
                     H. Knox
                  
               